Citation Nr: 0830742	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  01-04 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an asbestos-related 
lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from March 
1944 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for the veteran's asbestosis.  

In August 2001 the Board rendered a decision on the veteran's 
claim.  In decisions dated March 2003 and July 2004 the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the case.  

In August 2008, the veteran submitted an additional written 
statement to the Board.  The veteran requested that the case 
be remanded to the RO for review of the "newly submitted 
evidence."  Remand is not required as the veteran has 
provided no additional evidence with respect to his claim.  
Rather, he has submitted a written statement offering 
additional argument, most of which had previously been 
offered.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records reveal no evidence of 
exposure to asbestos, or the presence of any asbestos related 
lung disorder.  

3.  Private medical records from July 1991 to the present 
reveal diagnoses of asbestosis; these diagnoses are supported 
by radiology reports and pulmonary function test (PFT) 
results.  

4.  Competent evidence of record reveals that the veteran 
served in the Navy from March 1944 to January 1946; his 
assigned duties were as a Seaman, and the probability of 
exposure to asbestos in this occupation was minimal. 

5.  Competent evidence of record reveals that the veteran had 
an extensive period of asbestos exposure for over 40 years 
subsequent to active service.  

6.  The competent medical evidence of record relates the 
veteran's current asbestosis to his extensive history of 
post-service asbestos exposure.  

7.  The veteran's accounts of his asbestos exposure during 
service and subsequent to service lack credibility in light 
of the other evidence of record.  

8.  The veteran's claimed asbestosis is not the result of 
disease or injury during his active military service.  


CONCLUSION OF LAW

Asbestosis was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Requirements for Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2007).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2007).  Establishing direct service 
connection for a disability, which has not been clearly shown 
in service, requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(1995); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had asbestos exposure during 
service; (2) whether he has a current asbestos related 
pulmonary disability; and, if so, (3) whether the current 
disability is etiologically related to the alleged asbestos 
exposure during service.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007). 

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as 
§ 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.  

More recently the Court has held that 

neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to 
asbestos solely from shipboard service.  
Rather, they are guidelines which serve 
to inform and educate adjudicators as to 
the high exposure of asbestos and the 
prevalence of disease found in insulation 
and shipyard workers and they direct that 
the raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.  

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

II.  Medical Evidence of Current Asbestosis Disability

The veteran claims that he was exposed to asbestosis during 
active Naval service from March 1944 to January 1946.  As an 
initial matter he must establish with competent medical 
evidence that he currently has an asbestos related disorder.  
The veteran has submitted adequate evidence to establish a 
current disability.

Various private medical records dating from 1991 to the 
present reveal that the veteran does have a medical diagnosis 
of asbestosis.  Radiology reports from chest x-rays and CT 
examinations reveal the presence of lung fibrosis and pleural 
thickening which are symptoms of asbestosis.  Multiple 
private pulmonary function test (PFT) reports are of record.  
These show that the veteran has a restrictive respiratory 
defect which is consistent with asbestosis which is a 
restrictive lung disease.  Finally, there are physicians' 
reports which evaluate the various test results and 
ultimately provide a diagnosis of asbestosis.  

The competent medical evidence of record clearly shows that 
the veteran currently has asbestosis.  This fact is not in 
dispute.  Rather, the veteran's claim fails because the 
competent evidence of record does not establish asbestos 
exposure during service, nor does the competent evidence of 
record establish any nexus, or link, between the veteran's 
current asbestosis and his Naval service.  The Board will 
discusses these elements below.

III.  Asbestos Exposure and Nexus

The Asbestos advisory information contained in the Manual 
M21-1MR provides some guidance with respect to occupational 
asbestos exposure.  It states that some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
military equipment, etc.  Exposure to any simple type of 
asbestos is unusual except in mines and mills where the raw 
materials are produced.  Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, 9, f. 

The advisory information further states that high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers. During World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile products as well as 
amosite and crocidolite since these varieties were used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the potentially long latent period between first exposure and 
development of disease.  Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, 9, g.  

A.  Naval Service

The veteran claims that he was exposed to asbestos during 
active service.  He states he served in the Navy during World 
War II aboard USS Riverside (APA 102).  He indicates that his 
shipboard duties involved work in the boiler room and other 
engineering spaces and that this is where he was exposed to 
asbestos.  He asserts that during service his job included 
maintaining the fresh water evaporator which involved 
cleaning it.  To clean this piece of equipment he claims he 
had to remove asbestos insulation, clean the pipes and 
equipment and then re-insulate the pipes.  

The veteran's Naval service separation papers are of record.  
They reveal that he served from March 1944 to January 1946, a 
period of time less than two full years.  These records 
confirm that the veteran served as a "Seaman."  
Specifically, the veteran held the ratings of Apprentice 
Seaman, Seaman Second Class, and Seaman First Class during 
service.  

The veteran's service medical records have also been 
obtained.  These records are complete.  While not numerous, 
these records contain entrance and separation examination 
reports along with some medical and dental treatment records 
which span the veteran's period of service.  There is no 
indication in any of the service medical records that the 
veteran was exposed to asbestos during service or that he was 
diagnosed with any asbestos related disorder during service.  
Specifically, x-ray examinations of the veteran's chest were 
conducted in March 1944, April 1944, and January 1946.  In 
each instance, the results were negative for any abnormality.  

The RO requested information related to asbestos exposure 
from the service department.  Copies of the veteran's 
available service personnel records were provided and these 
confirm that the veteran did serve aboard the USS Riverside.  
The reply also stated that "we have no way of determining 
what extent [the veteran] was exposed to asbestos during his 
Naval service.  We know General Specifications of Ships 
during this period, required heated surfaces to be covered 
with an insulating material and it is highly probable that 
asbestos products were used to achieve this end.  Items that 
required insulation included piping, flanges, valves, 
fittings, machinery, boilers, evaporators, and heaters.  [The 
veteran's] occupation was as a Seaman (SN).  The probability 
of exposure to asbestos is minimal.  However, a positive 
statement that the veteran was or was not exposed cannot be 
made."  

The Board acknowledges that asbestos was used widely as an 
insulating material aboard Navy ships during World War II, 
the period of the veteran's service.  However, this material 
was concentrated as insulating materials in engineering 
spaces as noted in the service department reply above.  The 
veteran asserts that his duties involved work in these areas, 
and that as such he was exposed to asbestos.  The Board finds 
these assertions on the veteran's part to lack credibility.  

The veteran's service personnel records clearly reveal that 
the veteran's rating was as a Seaman, not an engineering 
rating.  The service department confirms that the veteran's 
duties as a Seaman did not involve engineering work and that 
the "probability of exposure to asbestos is minimal."  The 
veteran's duty as a Seaman involved in deck duties, as 
opposed to engineering duties, is also confirmed by a 
statement submitted (on the veteran's behalf in a prior 
claim) by a service comrade in September 1958.  In this 
statement the service comrade identifies himself as a former 
Navy Coxswain, another deck rating, who served in the same 
division with the veteran aboard the USS Riverside.  This 
further supports that the veteran's shipboard duties did not 
involve work in the engineering spaces as he claims.  

The veteran's statements about his shipboard asbestos 
exposure were made on a June 2000 statement, which was a 
reply to the RO's request for specific asbestos exposure 
information from the veteran made in May 2000.  The RO's 
request also asked for other pieces of related information 
such as post-service employment and asbestos exposure and the 
veteran's smoking history.  On his June 2000 exposure 
statement the veteran also indicated the "only time I can 
remember smoking was when I was in the Navy and that was 
because they came in our rations.  I have not smoked since 
getting discharged from the Navy [in January 1946]."  The 
Board notes that this statement is contradicted by a July 
1991 medical treatment record from Dr. Holmes.  The treatment 
note states that the veteran "smoked  10 years.  Stopped 20 
years ago."  According to this record the veteran smoked as 
late as 1971, not 1946 as he indicated in his statement.  

As noted above, "neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to asbestos solely from 
shipboard service.  Rather, they are guidelines which serve 
to inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in insulation 
and shipyard workers and they direct that the raters develop 
the record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure."  Dyment v. 
West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 
Vet. App. 347 (1999); VAOGCPREC 4-2000.

The veteran's assertions of asbestos exposure in engineering 
duties during his Naval service are completely inconsistent 
with the objective evidence of record.  Service records 
clearly reveal that the veteran served as a Seaman who would 
be involved in deck duties, not engineering duties.  This is 
confirmed by the service department and by a service comrade 
statement dated in 1958.  Moreover, the veteran's 
inconsistencies with respect to his duties and his tobacco 
use history lead the Board to find that his assertions of in-
service exposure during engineering duties lack credibility.  
As such, we find as fact that the evidence of record shows 
that the veteran served aboard a ship during Word War II and 
that his duties involved deck duties.  He did not engage in 
engineering duties and the probability of exposure to 
asbestos during service was minimal.  

At this point the Board takes a moment to indicate that it 
has considered the applicability of 38 U.S.C.A. § 1154 to the 
veteran's claim.  However, the Board must determine that 
38 U.S.C.A. § 1154 (b) is not applicable to the veteran's 
claim.  The veteran did serve in the Navy aboard a ship 
during World War II.  However, the veteran's assertions of 
asbestos exposure are not related to any combat service, and 
the evidence of record does not show that the veteran engaged 
in combat during his period of active Naval service.  

B.  Post- Service Employment

In the March 2001 rating decision the RO found that the 
veteran's current asbestosis was the result of asbestos 
exposure during his post-service employment.  The veteran has 
vehemently disagreed with this finding.  

In February 2000 the veteran filed his claim for service 
connection for asbestosis.  Along with his claim he submitted 
copies of private medical records.  One record was a cover 
letter from the Choctaw County Family Medical Clinic.  The 
letter begins by stating "thank you for allowing us to 
perform your 1991 James River Painters, Carpenters, 
Insulators and Asbestos Physicals."  Also included in the 
records submitted by the veteran at this time was an undated 
chest x-ray report revealing results consistent with asbestos 
related pulmonary system changes along with July 1991 CT 
examination report which confirmed that the veteran had 
asbestos related pulmonary changes.  

The veteran submitted release forms, and the RO obtained 
copies of additional private medical records.  A July 1991 
treatment record from Dr. Holmes states that the veteran 
"smoked 10 years.  Stopped 20 years ago.  Worked with pipe 
fitting and insulation at James Rivers 1958 - present."  
This record is hand written and is clearly a contemporaneous 
transcription of information provided by the veteran to the 
physician at an office visit.  The RO also obtained a copy of 
a July 1991 consultation letter from Dr. Holmes to Dr. 
Aldridge.  The letter begins "as you know [the veteran] is a 
68 year old white male who has worked at James Rivers since 
1958.  He has worked primarily with pipe fitting and also 
with some insulation.  Both of these are reportedly known to 
have asbestos."  The letter then reported the veteran's test 
results and the diagnosis of pulmonary asbestosis.  Dr. 
Holmes also stated that "I recommend that he not work around 
asbestos anymore.  There is enough evidence in the literature 
to suggest that continued work around asbestos is more likely 
to increase the rate of progression of pulmonary 
asbestosis."  An undated chest x-ray report from Dr. Lorino 
also states that the veteran "has pulmonary asbestosis as 
indicated by his history of exposure to asbestos.  "  An 
October 2000 letter from Dr. Champion merely confirms the 
diagnosis of asbestos based testing which included CT 
examination and PFTs.  This letter does not indicate any 
etiology for the veteran's asbestosis.  

Asbestos exposure information and post-service employment 
information was requested from the veteran by the RO in May 
2000.  In June 2000 he replied that "since my discharge from 
the U.S. Navy in 1946 I was a pipe fitter and worked 
maintenance.  I did not handle any insulating material in 
these jobs.  None of these jobs involved asbestos insulation 
that I knew of."  

In July 2000 the veteran submitted a written statement of his 
post-service employment history.  He stated that he worked at 
the James Rivers company from 1958 to 1992.  He also 
submitted a list of employment at various locations from 1946 
to 1958.  Some of the highlights of this list include:  work 
at a shipyard in 1948; work as a pipe fitter in a power plant 
in 1950 and 1951; work as a pipe fitter in a steel mill in 
1951; work as a pipe fitter and pipe insulator in 1951 and 
1952; and pipe fitting and welding at various industrial 
locations from 1952 to 1958.  

In his March 2000 Notice of Disagreement (NOD), and his May 
2001 Substantive Appeal the veteran has vehemently disagreed 
with the assertion that he was exposed to asbestos during his 
post-service employment.  In pertinent parts of his NOD the 
veteran stated:

 . . . the rating decision it shows my job 
history and implies that I worked with pipes 
that contained insulation or asbestos.  It 
states that I worked for several companies as a 
pipe fitter.  I worked at the same place for all 
those years, the company changed names several 
times but it was still the same work place and 
same job. I never worked with any pipe 
insulation or asbestos.  I was a pipe fitter and 
not a pipe insulator.  These are two separate 
jobs.  The pipe fitter puts the pipes in and 
then it goes to painters and then pipe 
insulators.  I have attached copies of my Union 
Job descriptions and duties.  I have also 
attached copies of my Union Cards.  Please note 
that under Union rules I could not do a job that 
I was not authorized to do.  If insulation was 
on a pipe that needed working on, we had to call 
the insulators and they would remove the 
insulation before we repaired the pipes.  I 
never handled any insulation because that was 
not my job.  . . .  My Union did not allow me to 
work with insulation because I was qualified as 
a pipe fitter and not as a pipe insulator. . The 
only time that I was exposed to asbestos was 
when I was in the Navy and worked in the boiler 
room, and with the fresh water supply system for 
the ship.  . . . The statement by Doctor Edward 
Holmes in July of 1991 that I had worked for 
James River since 1958 as a pipe fitter and also 
with some insulation is not true.  Dr. Holmes 
also stated in this letter that "both of these 
are reportedly known to have asbestos."  Dr. 
Holmes was not employed at James River and has 
no first hand knowledge of what my job involved 
and what I was exposed to.  He is not qualified 
to make this statement.  As earlier stated, I 
was a pipe fitter and not a pipe insulator! 
There is a big difference in these two jobs.  
The main difference is that pipe fitters DO NOT 
do any insulation of pipes, The pipe insulators 
install all pipe insulation after the pipe 
fitters have installed all of the pipes.

In his May 2001 Substantive Appeal the veteran also stated 
that the "Statement of the Case, points out that I was the 
one who authorized the VA to obtain records from Dr. Holmes 
to support my claim.  This is true.  I authorized the VARO to 
obtain medical records from Dr. Holmes to support a diagnosis 
of asbestosis.  I did not authorize the VA to accept a 
statement from Doctor Holmes concerning what my job duties 
were and what I was exposed to."  Based on this statement, 
the veteran would have the Board read the medical records he 
has submitted on his behalf selectively, ignoring some 
sentences, but giving full credence to others.  Moreover, the 
veteran has quoted extensively from M21-1 in his NOD and his 
substantive appeal.  The Board notes that the "clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease."  
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, 9, e (emphasis added).  If the Board were to 
ignore the sections of Dr. Holmes' consultation report which 
relate the veteran's asbestos exposure history, then the 
entire diagnosis of asbestosis would be invalid.  

Again, the Board does not believe the veteran in these 
assertions.  His assertions completely lack credibility.  The 
evidence shows that the veteran had a pulmonary consultation 
with Dr. Holmes in July 1991.  This is approximately 9 years 
prior to the date he filed a claim with the RO for service 
connection for asbestosis.  There are two records from this 
consultation.  The first record is the physician's 
handwritten notes which appear to be contemporaneous with his 
examination of the veteran, and which must have included 
gathering a medical history and asbestos exposure history.  

In order for any physician to diagnose asbestosis, a history 
of exposure is necessary.  It is clear from the medical 
records that the veteran provided Dr. Holmes with his 
exposure history which was related as the decades of 
employment at James River since 1958.  The fact that the 
veteran had asbestos exposure during his employment at James 
River is also confirmed by the cover letter from the Choctaw 
County Family Medical Clinic which states "thank you for 
allowing us to perform your 1991 James River Painters, 
Carpenters, Insulators and Asbestos Physicals."  This letter 
clearly indicates that there was asbestos exposure at James 
River and that periodic examinations of the employees were 
conducted to monitor their health in light of this exposure.  

The veteran's assertions imply that the following scenario 
took place:  That the veteran had a pulmonary consultation 
with Dr. Holmes in 1991 at which he informed the physician 
that his only asbestos exposure was over 4 decades ago during 
2 years of Naval service in World War II.  Dr. Holmes then 
chose to completely ignore the veteran's account of asbestos 
exposure and fabricate the fact that his employment as a pipe 
fitter for over 4 decades was the source of asbestos 
exposure.  Then Dr. Holmes, a board certified pulmonary 
specialist, diagnosed the veteran with pulmonary asbestosis 
based on a falsified asbestos exposure history.  This is the 
scenario that the veteran indicates took place; the Board 
finds it to be incredible.  

The evidence of record shows that the veteran worked as a 
pipe fitter for James River from 1958 to 1992.  From 1946 to 
1958 the evidence shows that the veteran worked in variety of 
jobs including a shipyard and as a pipe fitter at various 
industrial locations.  The fact that there was exposure to 
asbestos during the veteran's employment at James River is 
confirmed by Dr. Holmes' consultation report and the letter 
from the Choctaw County Family Medical Clinic.  Pipe fitting 
is an occupation in which employees have a high incidence of 
exposure to asbestos.  Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1, Part 6, 
Chapter 7, Subchapter IV, § 7.21.  Even accepting the 
veteran's assertion that he fitted and welded pipes, but did 
not insulate them, this would not mean that he was not 
exposed to asbestos.  The Board finds it difficult to believe 
that the veteran as a pipe fitter would not be in the 
vicinity of the pipe insulators when they were insulating, or 
removing insulation from, pipes.  

The Board finds the veteran's assertions with respect to the 
lack of asbestos exposure during his post-service employment 
and his assertions as to the inaccuracy of Dr. Holmes 
reporting of the veteran's source asbestos exposure to lack 
credibility.  The evidence of record shows that, subsequent 
to service from 1946 to 1992, the veteran was employed in 
occupations with a high incidence of exposure to asbestos.  
Based on the exposure reports from Dr. Holmes and the Choctaw 
County Family Medical Clinic, the Board finds as fact that 
the veteran has an extensive history of exposure to asbestos 
subsequent to his military service.  More recently, in a 
recent written statement dated August 2008, the veteran in 
fact admitted that he indeed had post-service asbestos 
exposure.  

C.  Nexus and Analysis

The medical evidence of record clearly reveals that the 
veteran has a diagnosis of pulmonary asbestosis.  However, 
there is no competent medical evidence which links the 
veteran's current disability to his naval service over half a 
century ago.  Rather, the competent medical evidence of 
record, Dr. Holmes' pulmonary consultation, clearly links the 
veteran's asbestosis to a 40 year history of post-service 
asbestos exposure during employment as a pipe fitter.  

The evidence of record reveals that the veteran has 
asbestosis, that the veteran's probability of exposure to 
asbestos during his two years of Naval service was minimal 
based upon his documented duties and rating, and that the 
veteran has an extensive history of asbestos exposure during 
employment subsequent to service from 1946 to 1992.  The 
competent medical evidence of record links the veteran's 
asbestosis to his post-service asbestos exposure.  The Board 
finds the veteran's contrary accounts of asbestos exposure 
during service, but not after service, to be completely 
unbelievable and to lack credibility.  

Moreover, in an August 2008 written statement the veteran 
admits that he did have post-service exposure to asbestos.  
He states that "I also contend that although I had post 
service exposure to asbestos, my initial exposure was during 
my Naval service.  I contend that it was that exposure that 
impacted the severity of my current condition."  Even 
assuming that the veteran had some minimal exposure to 
asbestos during active service, the overwhelming 
preponderance of the evidence is against the veteran's claim.  
Simply put, there is no competent medical evidence of record 
which links the veteran's current asbestos disabilities to 
any minimal asbestos exposure during his less than two years 
of active service from 1944 to 1946.  Rather, all of the 
competent medical evidence of record relates his current 
asbestos disabilities to his decades of exposure to asbestos 
during his decades of post-service employment.  Accordingly, 
the veteran's claim is denied.  

IV.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board must examine whether the requirements under the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran's original claim for service 
connection for asbestosis was submitted in February 2000, 
which is prior to the effective date of the VCAA.  
The RO requested information from the veteran in a letter 
dated January 2001.  This letter did not meet the VCAA 
requirements outlined above.  However, the presumption of 
prejudice is rebutted as veteran is reasonably expected to 
understand from various notices provided what evidence was 
required to substantiate the claim.  The March 2001 rating 
decision and the April 2001 statement of the case (SOC) 
informed the veteran generally of the requirements for his 
claim for service connection.  Both notices informed the 
veteran that it was necessary to provide evidence 
demonstrating a plausible relationship between his service 
and the current disability.  Moreover, the Court's March 2003 
and July 2004 orders informed the veteran of his 
responsibility to submit any other evidence that has as of 
yet not been identified.  In August 2008, he submitted a 
written statement but made no reference to any additional 
evidence nor did he submit any additional evidence.  

With respect to the duty to assist the veteran, it is noted 
that the veteran's service medical records, service personnel 
records and all private medical records indicated, have been 
obtained in connection with this claim.

Specifically, the veteran has taken issue with the ability of 
the RO to obtain records from the James River corporation, 
the veteran's post-service employer.  In July 2000, the RO 
wrote to James River and requested the veteran's employment 
records along with any medical records related to the 
veteran's claimed asbestosis and whether, or not, the veteran 
was involved in litigation related to asbestos exposure 
during his employment.  James River corporation did not 
respond to the RO's request.  

In January 2001, the RO contacted the veteran and his 
representative by letter and informed them that James River 
had not provided the requested information.  This letter 
requested the veteran to contact his employer for the 
information and also notified him that, if the information 
was not received in 30 days, the claim would be adjudicated 
on the evidence of record.  The veteran asserts that 
38 U.S.C.A. §38 U.S.C.A. § 5103A (b) (West Supp. 2001) shifts 
the burden to VA to retrieve these private records.  The 
Board disagrees.  Specifically, the RO contacted the veteran, 
and his representative, in the January 2001 letter and 
informed him that James River had not responded to the 
request for information.  The RO's January 2001 letter meets 
all of the requirements stated in 38 U.S.C.A. § 5103A (b)(2).  
VA has made reasonable efforts to obtain the veteran's 
employment records and informed the veteran that the attempts 
were unsuccessful.  The Board also notes that the records 
requested were related to the veteran asbestos exposure 
during his post service employment and any litigation 
resulting therefrom.  It is not surprising that the veteran's 
employer would not want to provide these records.  Moreover, 
we note that the veteran has never attempted to provide VA 
with these records himself and has never indicated whether he 
was involved in litigation based on his post-service asbestos 
exposure.  

With respect to the veteran's claim for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the veteran has not been provided a VA examination.  
Nevertheless, none is required.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran had an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period, and (3) indicates 
that the claimed disability may be associated with the in-
service event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, the medical evidence of record clearly establishes the 
presence of a current asbestos disability and links it to 
post-service exposure.  With the exception of the veteran's 
own statements, there is no competent medical evidence which 
in any way indicates that the veteran's current asbestos 
disability may be related to minimal exposure during less 
than two years of active service.  Specifically, there is 
competent medical evidence of record, which shows that the 
veteran has asbestosis, but the evidence relates it to the 
veteran's post-service employment.  While the veteran's lay 
assertions are that his Naval service caused his asbestosis, 
the Board has determined that his assertions lack 
credibility.  As such a VA examination is not required.  
Additionally, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for asbestosis is denied.




____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


